Title: From Thomas Jefferson to John Armstrong of New York, 29 June 1804
From: Jefferson, Thomas
To: Armstrong, John


          
            June 29. 04.
          
          Will Genl Armstrong do Th: Jefferson the favor to come & take family soupe with him to-day at half past three? Th:J. will ask the same favor of mr Madison. free conversations with Genl. Armstrong will give him a truer idea of the dispositions of this government towards those of Europe than written instructions can possibly convey.
        